Citation Nr: 1747200	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1972 to March 1976.  In June 2016, he testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

This matter was last before the Board of Veterans' Appeals (Board) in September 2016 on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the appeal for additional development, which has now been completed.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative joint disease of the right shoulder.

2.  Service treatment records reflect that the Veteran injured his right shoulder during his active duty service.

3.  The Veteran has credibly testified that he has continued to experience right shoulder pain since his in-service injury.

4.  Medical evidence of record indicates that the Veteran's current right shoulder disability is the result/progression of his in-service injury.



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).




ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


